



ADDENDUM 2
TO CONVERTIBLE DEBENTURE AND
EQUITY INVESTMENT AGREEMENT
 
This Addendum to Convertible Debenture and Equity Investment Agreement is being
entered into this 20th day of February, 2014, by and between MultiCell
Technologies, Inc., a Delaware corporation (“Company”) and La Jolla Cove
Investors, Inc. (“LJCI” or “Holder”).
 
WHEREAS, LJCI and Company are parties to that certain 4¾% Convertible Debenture
(“Debenture”), Securities Purchase Agreement ("SPA") and the Warrant to Purchase
Common Stock, all dated as of February 28, 2007, as amended. Capitalized terms
shall have the meaning set forth in the respective documents.
 
WHEREAS, the parties desire to amend the Debenture and Warrant in certain
respects.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and LJCI agree as follows:
 

1. The Maturity Date of the Debenture and the Expiration Date Warrant will be
extended until February 28, 2016. 

 
MultiCell Technologies, Inc.,
La Jolla Cove Investors, Inc.
 
 
By: /s/ W. Gerald Newmin
By: /s/ Travis W. Huff
 
 
Name: W. Gerald Newmin
Name: Travis W. Huff
 
 
Title: Chairman & CEO
Title: Portfolio Manager

 
 

 

